 

Exhibit 10.155

 

--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

INTEL/MICRON CONFIDENTIAL

 

 

 

MASTER AGREEMENT

BY AND BETWEEN

MICRON TECHNOLOGY, INC.

AND

INTEL CORPORATION

NOVEMBER 18, 2005

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

DEFINITIONS

1

1.1

Definitions

1

 

 

 

ARTICLE 2

CONTRACTS PRIOR TO CLOSING; CONTRIBUTION OF ASSETS

2

2.1

Pre-Existing and Contemporaneously Executed Contracts Between the Parties

2

2.2

Contracts to be Entered into by the Parties

2

2.3

Contracts to be Entered into by Intel and the Joint Venture Company

2

2.4

Contracts to be Entered into by Micron and the Joint Venture Company

2

2.5

Contracts to be Entered into by the Parties and the Joint Venture Company

2

2.6

Contribution of Assets

2

2.7

Assumption of Liabilities

2

2.8

Certain Prorations

3

 

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

3

3.1

Intel Representations

3

3.2

Micron Representations

4

3.3

Reliance by the Joint Venture Company

10

 

 

 

ARTICLE 4

COVENANTS

10

4.1

Exclusive Dealing

10

4.2

Reasonable Efforts

11

4.3

Governmental Filings

11

4.4

Access to Properties and Records

11

4.5

Further Assurances

12

4.6

Transfer Taxes

12

4.7

Confidentiality

12

4.8

Press Releases

12

4.9

Legally Compelled Disclosures

12

4.10

Ownership Interest

13

4.11

Continuity and Maintenance of Operations

13

4.12

Certain Deliveries and Notices

13

4.13

Non-solicitation of Employees.

13

4.14

Initial Business Plan

15

4.15

Title

15

4.16

Water Rights

15

4.17

Completion of Work

15

4.18

Tax Matters

15

4.19

Supply Agreements

16

 

 

 

ARTICLE 5

CLOSING

16

5.1

Closing

16

5.2

Conditions to the Obligations of the Parties

16

5.3

Conditions to the Obligations of Intel

17

 

i

--------------------------------------------------------------------------------


 

5.4

Conditions to Obligations of Micron

18

5.5

Closing Deliverables of Micron

19

5.6

Closing Deliverables of Intel

19

 

 

 

ARTICLE 6

INDEMNIFICATION

20

6.1

Survival

20

6.2

Indemnification

20

6.3

Procedures

21

6.4

Specific Performance

22

6.5

Treatment of Indemnification Payments; Insurance Recoveries

22

6.6

Certain Additional Procedures

23

6.7

Remedies

23

 

 

 

ARTICLE 7

TERMINATION

23

7.1

Termination

23

 

 

 

ARTICLE 8

MISCELLANEOUS

24

8.1

Limitation of Liability

24

8.2

Exclusions and Mitigation

24

8.3

Notices

25

8.4

Waiver

25

8.5

Assignment

25

8.6

Third Party Rights

26

8.7

Choice of Law

26

8.8

Jurisdiction; Venue

26

8.9

Dispute Resolution

26

8.10

Headings

27

8.11

Entire Agreement

27

8.12

Severability

27

8.13

Counterparts

27

8.14

Expenses

27

8.15

Certain Interpretive Matters

27

 

 

 

Appendix A

Definitions

 

 

ii

--------------------------------------------------------------------------------


 

MASTER AGREEMENT

 

This MASTER AGREEMENT (together with the Appendix hereto, this “Agreement”),
dated as of the 18th day of November, 2005, is entered into by and between Intel
Corporation, a Delaware corporation (“Intel”), and Micron Technology, Inc., a
Delaware corporation (“Micron”).

 

RECITALS

 

A.                                   Micron currently designs, manufactures and
produces NAND Flash Memory Products for use in various consumer electronics and
other end applications.

 

B.                                     The manufacture of NAND Flash Memory
Products requires the investment of significant financial resources to acquire
and maintain leading-edge technology, manufacturing equipment and facilities.

 

C.                                     Micron desires to expand its portfolio of
NAND Flash Memory Products by producing a greater variety of such products than
it presently has the ability to offer and by increasing the volume of such
products that it can offer.

 

D.                                    Intel desires to enter the marketplace for
NAND Flash Memory Products by obtaining rights to design, manufacture and sell
NAND Flash Memory Products that are manufactured pursuant to designs owned by
Intel.

 

E.                                      To effectuate their desires, Intel and
Micron (the “Parties”) desire to combine certain resources by making
contributions to the capital of IM Flash Technologies, LLC, a Delaware limited
liability company (the “Joint Venture Company”), for the collaborative
manufacture (including by subcontract to Micron) and sale to the Parties of
leading-edge NAND Flash Memory Products.

 

F.                                      The Parties desire to jointly invest in
the Joint Venture Company to enable it to build and operate manufacturing
facilities.

 

G.                                     The Parties desire to enter into various
agreements with the Joint Venture Company, and with each other, to set forth the
ongoing governance and operating relationships among the Parties and the Joint
Venture Company relating to the business of the Joint Venture Company, all as
contemplated by this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties intending to be legally bound do
hereby agree as follows:

 

ARTICLE 1.
DEFINITIONS

 

1.1                                 Definitions.  Capitalized terms used in this
Agreement shall have the respective meanings ascribed to such terms in Appendix
A to this Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE 2.
CONTRACTS PRIOR TO CLOSING; CONTRIBUTION OF ASSETS

 

2.1                                 Pre-Existing and Contemporaneously Executed
Contracts Between the Parties.  On or prior to the date of this Agreement, the
Parties have entered into the agreements listed on Schedule 2.1 of the Master
Agreement Disclosure Letter (the “Pre-Existing and Contemporaneously Executed
Agreements”).

 

2.2                                 Contracts to be Entered into by the
Parties.  At the Closing, the Parties will enter into the agreements listed on
Schedule 2.2 of the Master Agreement Disclosure Letter (the “Bilateral
Agreements”).

 

2.3                                 Contracts to be Entered into by Intel and
the Joint Venture Company.  At the Closing, Intel will enter into, and the
Parties will cause the Joint Venture Company to enter into, the agreements
listed on Schedule 2.3 of the Master Agreement Disclosure Letter (the “Intel
Agreements”).

 

2.4                                 Contracts to be Entered into by Micron and
the Joint Venture Company.  At the Closing, Micron will enter into, and the
Parties will cause the Joint Venture Company to enter into, the agreements
listed on Schedule 2.4 of the Master Agreement Disclosure Letter (the “Micron
Agreements”).

 

2.5                                 Contracts to be Entered into by the Parties
and the Joint Venture Company.  At the Closing, the Parties will enter into, and
will cause the Joint Venture Company to enter into, the agreements listed on
Schedule 2.5 of the Master Agreement Disclosure Letter (the “Trilateral
Agreements”).

 

2.6                                 Contribution of Assets.  At the Closing,
upon the terms and subject to the conditions set forth in this Agreement, and in
reliance upon the representations, warranties and agreements set forth herein:

 

(A)                              Intel Contribution.  Intel shall contribute to
the Joint Venture Company and the Joint Venture Company shall accept from Intel
the Intel contribution specified in Appendix D to the Operating Agreement.

 

(B)                                Micron Contribution.  Micron shall contribute
to the Joint Venture Company the Micron contribution specified in Appendix D to
the Operating Agreement, including the contribution of the assets (the “Micron
Contributed Assets”) identified in such Appendix D by conveyance, transfer,
assignment and delivery to the Joint Venture Company of such Micron Contributed
Assets, and the Joint Venture Company shall accept from Micron the Micron
contribution specified in Appendix D to the Operating Agreement.

 

2.7                                 Assumption of Liabilities.  The Joint
Venture Company shall not assume any liabilities, debts, obligations or duties
of either Party of any kind or nature whatsoever, except to the extent such
liabilities, debts, obligations or duties are expressly assumed by the Joint
Venture Company under this Agreement or another Joint Venture Document.

 

2

--------------------------------------------------------------------------------


 

2.8                                 Certain Prorations.

 

(A)                              Micron shall, or shall (if applicable) cause
its subsidiaries to, pay minimum or basic rent under the personal property, real
property and other equipment leases being assigned to the Joint Venture Company
by Micron that are included in the Micron Contributed Assets through the end of
the calendar month in which the Closing Date occurs, and the Joint Venture
Company shall reimburse Micron for such rent accrued commencing with the Closing
Date through the end of such month as part of the post-Closing proration.

 

(B)                                On the Closing Date, or as promptly as
practicable following the Closing Date, but in no event later than sixty (60)
calendar days thereafter, the water, gas, electricity and other utilities,
common area maintenance reimbursements to lessors, local business or other
transferable license or permit fees and other similar periodic charges payable
with respect to the Micron Contributed Assets shall be prorated between Micron
and the Joint Venture Company, with Micron bearing such costs and expenses
attributable to the period prior to and including the Closing Date, and the
Joint Venture Company bearing such costs and expenses attributable to the period
after the Closing Date.

 

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES

 

3.1                                 Intel Representations.  Intel represents and
warrants to Micron as follows:

 

(A)                              Corporate Existence and Power.  Intel is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware.  Intel has the requisite corporate power and
authority to own, lease and operate its properties that it currently owns,
leases or operates and to carry on its business as now conducted.  Intel is duly
qualified to do business and is in good standing in each jurisdiction in which
such qualification is required, except where the failure to be so qualified or
in good standing would not be reasonably expected to have a Material Adverse
Effect.

 

(B)                                Authorization; Enforceability.  Intel has the
requisite corporate power and authority to enter into this Agreement and the
Joint Venture Documents to which it is a party and to perform its obligations
hereunder and thereunder.  The execution and delivery by Intel of this Agreement
and the Joint Venture Documents to which it is a party and the performance by
Intel of its obligations contemplated hereby and thereby have been duly
authorized by Intel and do not violate the terms of the certificate of
incorporation or bylaws of Intel.  This Agreement has been, and as of the
Closing the Joint Venture Documents to which Intel is a party will have been,
duly executed and delivered by Intel, and this Agreement constitutes, and as of
the Closing each of the Joint Venture Documents to which Intel is a party will
constitute, the valid and binding agreement of Intel, enforceable against Intel
in accordance with their respective terms, except to the extent that their
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally.

 

(C)                                Governmental Authorization.  Except as
disclosed in Schedule 3.1(C) of the Master Agreement Disclosure Letter, the
execution, delivery and performance by Intel of this

 

3

--------------------------------------------------------------------------------


 

Agreement and the Joint Venture Documents to which it is a party will not
require any action by or in respect of, or filing with, any Governmental Entity.

 

(D)                               Non-Contravention; Consents.  Except as
disclosed in Schedule 3.1(D) of the Master Agreement Disclosure Letter, the
execution, delivery and performance by Intel of this Agreement and the Joint
Venture Documents to which it is a party do not and will not (1) violate, in any
material respect, any Applicable Law or Order, (2) require any filing with, or
permit, consent or approval of, or the giving of any notice to (including under
any right of first refusal or similar provision), any Person (including filings,
consents or approvals required under any licenses or leases to which Intel or
any of its subsidiaries is a party), (3) result in a violation or breach of,
conflict with, constitute (with or without due notice or lapse of time or both)
a default under, or give rise to any right of termination, cancellation or
acceleration of any charter document of or any right or obligation of Intel or
any of its subsidiaries or to a loss of any benefit to which Intel or any of its
subsidiaries is entitled under, any agreement or other instrument binding upon
Intel or any of its subsidiaries or that will be binding after the Closing on
the Joint Venture Company, or (4) result in the creation or imposition of any
Lien on any asset of Intel, any of its subsidiaries or the Joint Venture Company
that, in the case of clauses (3) or (4), would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(E)                                 Litigation.  Except as disclosed in
Schedule 3.1(E) of the Master Agreement Disclosure Letter or as previously
disclosed in Intel’s public filings pursuant to the Exchange Act, there is no
action, suit, arbitration or administrative or other proceeding or investigation
pending or, to Intel’s knowledge, threatened, against or affecting Intel or its
subsidiaries or any of their respective properties that, if determined or
resolved adversely to Intel or its subsidiaries, would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

(F)                                 Brokerage.  Intel has not dealt with any
finder, broker, investment banker or financial advisor in connection with any of
the transactions contemplated by this Agreement or the negotiations looking
toward the consummation of such transactions, and no finder, broker, investment
banker or financial advisor is entitled to any brokerage, finders’ or other fees
or commissions in connection with this Agreement or the negotiation looking
toward the consummation of such transactions, based upon arrangements made by or
on behalf of Intel.

 

3.2                                 Micron Representations.  Micron represents
and warrants to Intel as follows:

 

(A)                              Corporate Existence and Power.  Micron is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware.  Micron has the requisite corporate power and
authority to own, lease and operate its properties that it currently owns,
leases or operates and to carry on its business as now conducted.  Micron is
duly qualified to do business and is in good standing in each jurisdiction in
which such qualification is required, except where the failure to be so
qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect.

 

(B)                                Authorization; Enforceability.  Micron has
the requisite corporate power and authority to enter into this Agreement and the
Joint Venture Documents to which it is a party and to perform its obligations
hereunder and thereunder.  The execution and delivery by Micron of

 

4

--------------------------------------------------------------------------------


 

this Agreement and the Joint Venture Documents to which it is a party and the
performance by Micron of its obligations contemplated hereby and thereby have
been duly authorized by Micron and do not violate the terms of the certificate
of incorporation or bylaws of Micron.  This Agreement has been, and as of the
Closing the Joint Venture Documents to which Micron is a party will have been,
duly executed and delivered by Micron, and this Agreement constitutes, and as of
the Closing each of the Joint Venture Documents to which Micron is a party will
constitute, the valid and binding agreement of Micron, enforceable against
Micron in accordance with their respective terms, except to the extent that
their enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally.

 

(C)                                Governmental Authorization.  Except as
disclosed in Schedule 3.2(C) of the Master Agreement Disclosure Letter, the
execution, delivery and performance by Micron of this Agreement and the Joint
Venture Documents to which it is a party will not require any action by or in
respect of, or filing with, any Governmental Entity.

 

(D)                               Non-Contravention; Consents.  Except as
disclosed in Schedule 3.2(D) of the Master Agreement Disclosure Letter, the
execution, delivery and performance by Micron of this Agreement and the Joint
Venture Documents to which it is a party do not and will not (1) violate, in any
material respect, any Applicable Law or Order, (2) require any filing with, or
permit, consent or approval of, or the giving of any notice to (including under
any right of first refusal or similar provision), any Person (including filings,
consents or approvals required under any licenses or leases to which Micron or
any of its subsidiaries is a party), (3) result in a violation or breach of,
conflict with, constitute (with or without due notice or lapse of time or both)
a default under, or give rise to any right of termination, cancellation or
acceleration of any charter document of or any right or obligation of Micron or
any of its subsidiaries or to a loss of any benefit to which Micron or any of
its subsidiaries is entitled under, any agreement or other instrument binding
upon Micron or any of its subsidiaries or that will be binding after the Closing
on the Joint Venture Company, or (4) result in the creation or imposition of any
Lien on any asset of Micron, any of its subsidiaries or the Joint Venture
Company that, in the case of clauses (3) or (4) would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

(E)                                 Litigation.  Except as disclosed in
Schedule 3.2(E) of the Master Agreement Disclosure Letter or as previously
disclosed in Micron’s public filings pursuant to the Exchange Act, there is no
action, suit, arbitration or administrative or other proceeding or investigation
pending or, to Micron’s knowledge, threatened, against or affecting (1) the
Contributed Real Property or the Other Contributed Property; or (2) Micron or
its subsidiaries or any of their respective properties that, if determined or
resolved adversely to Micron or its subsidiaries, would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

(F)                                 Real Property Contracts.

 

(1)                                  Schedule 3.2(F)(1) of the Master Agreement
Disclosure Letter lists each of the following contracts and agreements of Micron
that are in effect, or that are claimed by Micron as being in effect, with
respect to any of the Contributed Real Property at the date of this

 

5

--------------------------------------------------------------------------------


 

Agreement (collectively, the “Real Property Contracts”):  (a) each instrument
creating a Lien on any of the Contributed Real Property; (b) each policy of
fire, liability and other forms of insurance (excluding title insurance, errors
and omissions insurance and directors and officers insurance) held by and/or
covering the Lehi Site; and (c) all contracts and agreements with any
Governmental Entity, to which Micron is a party, relating to the Lehi Site.

 

(2)                                  Except as disclosed on
Schedule 3.2(F)(2) of the Master Agreement Disclosure Letter, to Micron’s
knowledge, each Real Property Contract is in full force and effect according to
its terms.

 

(3)                                  Except as disclosed on
Schedule 3.2(F)(3) of the Master Agreement Disclosure Letter, Micron is not in
breach, or default under, any Real Property Contract.  To Micron’s knowledge, no
other party to any Real Property Contract is in breach thereof or default
thereunder.  To Micron’s knowledge, no event or condition has occurred or exists
which with the giving of notice or passage of time or both may become a default
under any of the Real Property Contracts.

 

(G)                                Real Property.

 

(1)                                  Except as described in
Schedule 3.2(G)(1) of the Master Agreement Disclosure Letter, there is no
violation of any Applicable Law (including, without limitation, any building,
planning or zoning law, but excluding any Environmental Law that is addressed in
Section 3.2(J)) relating to any of the Contributed Real Property.  Micron has
received no written notice that any Governmental Entity has determined that such
violations currently exist.  In the event Micron receives, prior to the Closing,
notice of any such violations affecting any of the Contributed Real Property
prior to the Closing, Micron shall promptly notify Intel thereof.

 

(2)                                  Micron has made available to Intel true and
complete copies of the documents identified in Schedule 3.2(G)(2) of the Master
Agreement Disclosure Letter, which include among others the Municipal Services
Agreements, certain audits prepared for or by Micron, including  Phase I and
Phase II reports, and other specified documents listed in Schedule 3.2(G)(2) of
the Master Agreement Disclosure Letter relating to the Contributed Real
Property.

 

(3)                                  Except for the Liens set forth on
Schedule 3.2(G)(3) of the Master Agreement Disclosure Letter (collectively, the
“Permitted Liens”), Micron is in peaceful and undisturbed possession of the
Contributed Real Property and there are no contractual restrictions that
preclude or restrict the use thereof for the purposes currently contemplated by
the Joint Venture Company.  Micron has received no notice of any pending or, to
the knowledge of Micron, threatened or contemplated action by any Governmental
Entity having the power of eminent domain, which reasonably should be expected
to result in any part of the Contributed Real Property being taken by
condemnation or conveyed in lieu thereof.

 

(4)                                  There are no material adverse physical
conditions affecting any of the Lehi Site, or any of the facilities, buildings,
structures, erections, improvements, fixtures, fixed assets and personalty of a
permanent nature annexed, affixed or attached to, located on or forming part of
any of the Lehi Site that would cause the Lehi Site or such facilities,
buildings,

 

6

--------------------------------------------------------------------------------


 

structures, erections, improvements, fixtures, fixed assets and personalty to be
unsuitable for its respective current uses.

 

(5)                                  Micron owns fee simple title to the
Contributed Real Property free and clear of all Liens other than Permitted
Liens.  Micron has not leased any parcel or any portion of any parcel of the
Contributed Real Property to any third party.  Micron has not agreed to encumber
any portion of the Contributed Real Property.  If Micron has granted a Lien in
favor of any lender upon any portion of the MTV Site, then, within fifteen (15)
days of the execution of this Agreement, Micron agrees to obtain a
non-disturbance agreement from such lender containing terms and conditions
reasonably acceptable to Intel.  No prior options or rights of first refusal
have been granted by Micron to any third parties to purchase or lease any
interest in the Contributed Real Property, or any part thereof, which are
effective as of the date hereof.  Micron is not indebted to any contractor,
laborer, mechanic, materialman, architect or engineer for work, labor or
services performed or rendered, or for materials supplied or furnished, in
connection with the Lehi Site for which any person could claim a Lien against
the Lehi Site, except as set forth on Schedule 3.2(G)(5) of the Master Agreement
Disclosure Letter.

 

(6)                                  Except as set forth on
Schedule 3.2(G)(6) of the Master Agreement Disclosure Letter, Micron has
received no written notice of any dispute involving or concerning the location
of the boundary lines and corners of any of the Contributed Real Property, and,
to the knowledge of Micron, there are no encroachments on any of the Contributed
Real Property.

 

(7)                                  All of the personal property listed on
Schedule 3.2(G)(7) of the Master Agreement Disclosure Letter, which
Schedule 3.2(G)(7) may be modified prior to Closing as mutually agreed to by the
Parties, is, as of the date hereof, and will be on the Closing Date, owned by
Micron, free and clear of all Liens, and located on the Contributed Real
Property.

 

(8)                                  Schedule 3.2(G)(8) of the Master Agreement
Disclosure Letter accurately identifies the policies of title insurance, and
riders and endorsements, issued effective upon Micron’s acquisition of fee
simple title to the Contributed Real Property (the “Micron Title Insurance
Policies”).  Micron has provided the Joint Venture Company with true and
complete copies of the Micron Title Insurance Policies.  To Micron’s knowledge,
each of the Micron Title Insurance Policies is, and as of the Closing will be,
in full force and effect according to its terms.

 

(H)                               Approvals, Obligations, Permits and Licenses.

 

(1)                                  Schedule 3.2(H) of the Master Agreement
Disclosure Letter lists all material Governmental Entity approvals, permits,
licenses or contractual obligations relating to the Lehi Site that will transfer
to or be obtained by the Joint Venture Company.

 

(2)                                  To the knowledge of Micron, it operates the
Contributed Real Property with all required material Governmental Entity
approvals, permits and licenses, excluding Environmental Permits (which are
addressed by Section 3.2(J)), and, with respect to the Contributed Real
Property, is in compliance with all material terms and has fulfilled, or is
timely fulfilling, all material contractual obligations to any Governmental
Entity or its designee.

 

7

--------------------------------------------------------------------------------


 

(I)                                    Warranties and Representations Respecting
Water Rights and Water Supply System.

 

(1)                                  Micron is the sole record and beneficial
owner of the Water Rights and the Water System, which it owns free and clear of
Liens.

 

(2)                                  The Utah State Division of Water Rights has
approved non-use of Water Rights 55-8976 and 55-8981 until August 31, 2008.  The
Utah Division of Water Rights has also granted an extension of time for Change
Application a19136 to August 31, 2006 within which to submit proof of beneficial
use or request a further extension of time.  Water Right No. 55-9159 (A70333) is
a pending unapproved application to appropriate 6 cfs or 2,000 acre feet of
water for non-consumptive use.  This application has been protested and is, as
of the date of this Agreement, awaiting an administrative hearing before the
Utah State Engineer.

 

(3)                                  Micron has received no notice from any
third Person of any Lien on the Water Rights or the Water Supply System.

 

(4)                                  Since January 1, 1990, to the knowledge of
Micron, the Water Rights have been either continuously, fully and beneficially
used, or the subject of an application for non-use approved by the Utah State
Engineer, and Micron has received no notices from any third party or
Governmental Entity asserting any claim or position to the contrary.

 

(J)                                   Environmental.

 

(1)                                  Except as set forth on
Schedule 3.2(J)(1) of the Master Agreement Disclosure Letter, there have not
been, since the time Micron or any of its Affiliates have owned the respective
Contributed Real Property, any unauthorized releases of Hazardous Substances on
or from the Contributed Real Property that would constitute a Material Adverse
Environmental Effect, regardless of whether such spills or releases were
reported to any Governmental Entity.

 

(2)                                  Except as set forth on
Schedule 3.2(J)(2) of the Master Agreement Disclosure Letter, there have been no
orders, judgments, injunctions, rulings, decrees, directives, notices of
violation or other decisions of any Governmental Entity against or issued to
Micron under or with respect to any Environmental Laws pertaining to the
Contributed Real Property during the lesser of (a) the last five (5) years and
(b) the time Micron or any of its Affiliates owned the respective Contributed
Real Property that would cause a Material Adverse Environmental Effect; nor is
there any pending or, to the knowledge of Micron, threatened action, suit or
proceeding, or, to the knowledge of Micron, investigation, or inquiry by or
before any Governmental Entity under any Environmental Laws relating to any of
the Contributed Real Property that would cause a Material Adverse Environmental
Effect nor, to the knowledge of Micron, are there any existing grounds on which
any such action, suit, investigation, inquiry or proceeding could reasonably be
commenced that would cause a Material Adverse Environmental Effect.

 

(3)                                  Except as set forth on
Schedule 3.2(J)(3) of the Master Agreement Disclosure Letter, all notices,
permits, licenses or similar authorizations, if any, required to be obtained or
filed by Micron under any Environmental Laws (collectively, “Environmental
Permits”) with respect to any portion of the Contributed Real Property,
including without limitation, those relating to the treatment, storage, disposal
or release of a Hazardous Substance or solid waste into the environment or
construction of facilities, have been duly obtained or filed,

 

8

--------------------------------------------------------------------------------


 

except where the failure to obtain or file would not cause a Material Adverse
Environmental Effect.  Micron is in material compliance with the terms and
conditions of all Environmental Permits with respect to the Contributed Real
Property, and all Environmental Permits with respect to the Contributed Real
Property were issued, to the knowledge of Micron, by a Governmental Entity and
have the force and effect of the laws under which they were issued.

 

(4)                                  Micron is in compliance with all
Environmental Laws with respect to the Contributed Real Property, except where
such noncompliance would not have a Material Adverse Environmental Effect.

 

(5)                                  Except as set forth in
Schedule 3.2(J)(5) of the Master Agreement Disclosure Letter, Micron has not
received any claim, order, notice, action, suit, arbitration, or proceeding
under Environmental Laws related to Hazardous Substance generated at or from any
of the Contributed Real Property that would cause a Material Adverse
Environmental Effect.

 

(K)                               The Joint Venture Company.  Prior to Closing,
the Joint Venture Company will have been formed as a limited liability company,
and immediately prior to closing, the Joint Venture Company will be validly
existing and in good standing under the laws of the State of Delaware.

 

(L)                                 Capitalization of the Joint Venture
Company.  The Joint Venture Company has not engaged in any operations, made any
commitments or acquired any assets prior to the Closing, except that,
immediately prior to Closing, Micron shall be the sole Member of, and shall hold
all of the Interests in the Joint Venture Company.  Except for the Interest held
by Micron immediately prior to Closing, and the Interests to be held by Intel
and Micron upon the Closing as contemplated by the Operating Agreement, at
Closing there will be no other securities of the Joint Venture Company,
including outstanding options, warrants, calls, subscriptions, commitments or
plans by the Joint Venture Company to issue any additional Interests, to make
any distributions to its Members or to purchase, redeem or retire any
outstanding Interest, nor will there be outstanding any securities or
obligations that are convertible into or exchangeable for any Interest or other
securities of the Joint Venture Company.  Upon the Closing, each of Intel and
Micron will acquire good and valid title to its respective Interest in the Joint
Venture Company, free and clear of all Liens.

 

(M)                            Assigned Contracts.  The Assigned Contracts are
listed on Schedule 3.2(M) of the Master Agreement Disclosure Letter, which
Schedule 3.2(M) may be amended prior to Closing as agreed to by both Parties. 
True and correct copies of each Assigned Contract have been provided to Intel. 
Each Assigned Contract is a valid, binding and enforceable agreement of Micron
and, to the knowledge of Micron, the other parties thereto.  There has not
occurred any default under any Assigned Contract (other than Real Property
Contracts, under which there has been no default) on the part of Micron nor, to
the knowledge of Micron, on the part of the other parties thereto that would
reasonably be expected to have a Material Adverse Effect.  No event has occurred
which, with the giving of notice or the lapse of time, or both, would constitute
any default under any Assigned Contract (other than Real Property Contracts) on
the part of Micron nor, to the knowledge of Micron, on the part of the other
parties thereto that would reasonably be expected to have a Material Adverse
Effect.  Except as indicated on Schedule 3.2(M) of the Master Agreement
Disclosure Letter, no consent of any party to any Assigned Contract is

 

9

--------------------------------------------------------------------------------


 

required in order to (i) permit the execution, delivery or performance of this
Agreement, (ii) consummate of the transactions contemplated hereby, or
(iii) sell, transfer or deliver the Micron Contributed Assets.  The execution,
delivery and performance of this Agreement, the consummation of the transactions
contemplated hereby, the sale, transfer and delivery of the Micron Contributed
Assets and the assumption of the liabilities to be assumed by the Joint Venture
Company will not result in a breach of any of the terms and provisions of, or
constitute a default under, or conflict with, or result in a modification of,
any Assigned Contract, where such breach, default, conflict or modification
would reasonably be expected to have a Material Adverse Effect.

 

(N)                               Brokerage.  Micron has not dealt with any
finder, broker, investment banker or financial advisor in connection with any of
the transactions contemplated by this Agreement or the negotiations looking
toward the consummation of such transactions, and no finder, broker, investment
banker or financial advisor is entitled to any brokerage, finders’ or other fees
or commissions in connection with this Agreement or the negotiation looking
toward the consummation of such transactions, based upon arrangements made by or
on behalf of Micron.

 

(O)                               Contractual and Governmental Obligations.  As
of the date immediately prior to Closing, Micron will be in compliance with all
Contractual Obligations with any third party or Governmental Entity, and of any
condition of any license, permit, consent or approval of a third party to the
extent that failure to be in compliance would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(P)                                 Infrastructure. Except as set forth on
Schedule 3.2(P) of the Master Agreement Disclosure Letter, all natural gas,
electricity and water delivery improvements, and all sewer and storm water
facilities necessary to serve the improvements as they currently exist on the
Contributed Real Property have been installed and are currently serving such
improvements.

 

3.3                                 Reliance by the Joint Venture Company.  The
Parties hereby agree that, to the extent any of the representations and
warranties of Intel and Micron set forth in Section 3.1 and Section 3.2,
respectively, relates to any Joint Venture Document to which the Joint Venture
Company is or shall be a party, such representations and warranties shall be
deemed to have been made to the Joint Venture Company; provided, however, that
(1) if the Joint Venture Company pursues any cause of action against Micron for
an alleged breach of representation or warranty, and a court of final
jurisdiction denies the claim made by the Joint Venture Company, Intel shall
reimburse the Joint Venture Company for all costs associated with pursuing such
action and (2) if the Joint Venture Company pursues any cause of action against
Intel for an alleged breach of representation or warranty, and a court of final
jurisdiction denies the claim made by the Joint Venture Company, Micron shall
reimburse the Joint Venture Company for all costs associated with pursuing such
action.

 

ARTICLE 4.
COVENANTS

 

4.1                                 Exclusive Dealing.  During the period from
the date of this Agreement to the earlier of the Closing or the termination of
this Agreement in accordance with its terms, neither of the Parties will, nor
will they permit any of their respective subsidiaries or any of their, or

 

10

--------------------------------------------------------------------------------


 

their subsidiaries’, respective officers, directors, employees or agents or
other representatives (including financial advisors, attorneys and consultants),
acting on behalf of such Party, to take any action to enter into any contract or
agreement that would be prohibited under the terms of any of the Joint Venture
Documents listed on Schedule 2.4 of the Master Agreement Disclosure Letter
assuming for the purposes of this Section 4.1, such Joint Venture Documents were
in full force and effect, but recognizing that the Joint Venture Company does
not exist as of the date of this Agreement and does not have any capacity to
manufacture NAND Flash Memory Products.

 

4.2                                 Reasonable Efforts.  Each of Intel and
Micron will cooperate and use its reasonable efforts to take, or cause to be
taken, all appropriate actions (and to make, or cause to be made, all filings
necessary, proper or advisable under Applicable Law) to consummate and make
effective the transactions contemplated by this Agreement and the Joint Venture
Documents, including its reasonable efforts to obtain, as promptly as
practicable, all licenses, permits, consents, approvals, authorizations,
qualifications and orders of Governmental Entities and parties to contracts, as
are necessary for the consummation of the transactions contemplated by this
Agreement and the Joint Venture Documents and to fulfill the conditions in
Article 5 of this Agreement.

 

4.3                                 Governmental Filings.  Subject to Applicable
Laws, prior to the making or submission of any analysis, appearance,
presentation, memorandum, brief, argument, opinion or proposal by or on behalf
of either Party in connection with proceedings under or relating to the HSR Act
or any other applicable Competition Law, Intel and Micron will consult and
cooperate with one another, and consider in good faith the views of one another,
in connection with any such analyses, appearances, presentations, letters, white
papers, memoranda, briefs, arguments, opinions or proposals.  In this regard but
without limitation, each Party hereto shall promptly inform the other of any
material communication between such Party and the Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, or any other
federal, foreign or state antitrust or competition Governmental Entity regarding
the transactions contemplated by this Agreement.  Nothing in the Agreement,
however, shall require or be construed to require any Party hereto, in order to
obtain the consent or successful termination of any review of any such
Governmental Entity regarding the transactions contemplated by this Agreement,
to (i) sell or hold separate, or agree to sell or hold separate, before or after
the Closing Date, any assets, businesses or any interests in any assets or
businesses, of such Party or any of its Affiliates (or to consent to any sale,
or agreement to sell, any assets or businesses, or any interests in any assets
or businesses), or any change in or restriction on the operation by such Party
of any assets or businesses, or (ii) enter into any agreement or be bound by any
obligation that, in such Party’s good faith judgment, may have an adverse effect
on the benefits to such Party of the transactions contemplated by this
Agreement.

 

4.4                                 Access to Properties and Records.  From the
date of this Agreement through the Closing, Micron shall afford representatives
of Intel reasonable access to the Lehi Site and the MTV Site, and books and
records reasonably related to the contemplated operations of the Joint Venture
Company, during normal business hours, so that Intel has a full opportunity to
investigate the Micron Contributed Assets; provided, however, that such
investigation shall be at reasonable times and upon reasonable notice and shall
not unreasonably disrupt the personnel and operations of Micron.

 

11

--------------------------------------------------------------------------------


 

4.5                                 Further Assurances.  From time to time, as
and when requested by any Party, the other Party will execute and deliver, or
cause to be executed and delivered, all such documents and instruments and will
take, or cause to be taken, all such further or other actions, as the Parties
may reasonably agree are necessary or desirable to consummate the transactions
contemplated by this Agreement.

 

4.6                                 Transfer Taxes.  Each of the Parties shall
pay all of the costs and expenses of all transfer, documentary, sales, use,
stamp, registration, value added and other similar Taxes and governmental filing
and permit fees that are incurred by such Party or by the Joint Venture Company
in connection with the transfer or conveyance of any property to the Joint
Venture Company as contemplated by this Agreement and the Joint Venture
Documents.

 

4.7                                 Confidentiality.  The disclosure and
exchange of Confidential Information (as defined in the CNDA) between the
Parties is governed solely by the terms of the CNDA.  At the Closing, the
Parties and the Joint Venture Company will sign a confidentiality agreement
governing their respective confidentiality obligations with respect to the Joint
Venture Company and its transactions.

 

4.8                                 Press Releases.  The Parties agree that,
following the signing of this Agreement, the Parties shall issue a joint press
release, the text of which shall have been pre-approved in writing by Micron and
Intel.  Prior to the issuance of such joint press release announcing the
execution of this Agreement, neither Party shall make any public disclosure,
announcement or statement with respect to this Agreement, the Joint Venture
Documents or the Joint Venture Company or any of the transactions contemplated
by this Agreement or the Joint Venture Documents.  Following the issuance of
such joint press release, and subject to the terms and conditions of the CNDA,
each Party shall be free to reuse the information contained in the joint press
release.

 

4.9                                 Legally Compelled Disclosures.  In the event
that a Party is requested or becomes legally compelled (including without
limitation, pursuant to securities laws and regulations) to disclose any of the
Joint Venture Documents where such disclosure would be in contravention of the
provisions of this Agreement, the CNDA or the Confidentiality Agreement, the
Party may make such disclosure but subject to the provisions of this
Section 4.9.  The Party required to make such disclosure shall provide the other
Party with prompt written notice of the requirement to make such disclosure
before making such disclosure and will use its reasonable efforts to cooperate
fully with the other Party to seek a protective order, confidential treatment,
or other appropriate remedy with respect to the disclosure.  In such event, the
disclosing Party shall furnish for disclosure only that portion of the
information that is legally required to be disclosed and shall exercise its
reasonable efforts to obtain reliable assurance that confidential treatment will
be accorded to such information to the extent reasonably requested by the other
Party and to the maximum extent possible under Applicable Law.  The disclosing
Party agrees that it will provide the other Party with drafts of any documents
or other filings in which it is required to disclose this Agreement, the other
Joint Venture Documents or any other confidential information subject to the
terms of this Agreement at least two (2) Business Days prior to the filing or
disclosure thereof for any matter to be filed with the Commission on Form 8-K
and at least five (5) Business Days prior to the filing or disclosure for any
other matter required to be filed with the Commission or any other Governmental
Entity, and that it will make any changes

 

12

--------------------------------------------------------------------------------


 

to such materials as reasonably requested by the other Party to the extent
permitted by law or any rules and regulations of the Commission or any other
Governmental Entity, as applicable.

 

4.10                           Ownership Interest.  Prior to the Closing, Micron
shall not transfer or agree to transfer any interest in the Joint Venture
Company to any Person.

 

4.11                           Continuity and Maintenance of Operations. 
Commencing with the date first above written and ending as of the date of
Closing, each Party agrees to use reasonable efforts consistent with past
practice and policies to (i) preserve intact in all material respects that
portion of its present business operations expected to be made available
(through services agreements or otherwise) or contributed to the Joint Venture
Company at the time of Closing, (ii) maintain in all material respects the
services of such Party’s employees who are reasonably expected to render
full-time service to the Joint Venture Company as seconded employees or who are
otherwise expected to be an integral part of the services to be provided by such
Party to the Joint Venture Company, and (iii) preserve in all material respects
its relationships with suppliers, licensors, licensees, and others having
material business relationships in connection with that portion of its business
operations expected to be made available (through services agreements or
otherwise) or contributed to the Joint Venture Company at the time of Closing.

 

4.12                           Certain Deliveries and Notices.  From the date of
this Agreement until the Closing, each Party shall promptly inform in writing
the other Party of (i) any event or occurrence that could be reasonably expected
to have a Material Adverse Effect on its ability to perform its or their
obligations under any of the Joint Venture Documents or in the reasonable
opinion of the Party, the ability of the Joint Venture Company to conduct its
business as contemplated in the Initial Business Plan, or (ii) any breach that
cannot or will not be cured by the Closing or failure to satisfy any condition
or covenant, if such failure cannot or will not be cured by the Closing,
contained herein or in any other Joint Venture Document by such Party.

 

4.13                           Non-solicitation of Employees.

 

(A)                              During the Joint Venture Company
Non-Solicitation Period and subject to Section 4.13(D), neither Party shall,
without the prior written consent of the other Party, directly or indirectly
recruit or solicit any employee of the Joint Venture Company or any of its
subsidiaries (“Restricted Employees” for purposes of this subsection (A) and
subsection (G)) to leave his or her employment with the Joint Venture Company or
such subsidiary.

 

(B)                                In addition to the foregoing, during the
Facilities Company Employee Non-Solicitation Period and subject to
Section 4.13(D), neither Party shall, without the prior written consent of the
other Party, directly or indirectly recruit or solicit any employee of a
Facilities Company (“Restricted Employees” for purposes of this
subsection (B) and subsection (G)) to leave his or her employment with such
Facilities Company.

 

(C)                                In addition to the foregoing, during the
Facility Employee Non-Solicitation Period and subject to Section 4.13(D),
neither Party shall, without the prior written consent of the other Party,
directly or indirectly recruit or solicit any employee of a Facility
(“Restricted Employees” for purposes of this subsection (C) and subsection (G))
to leave his or her employment with such Facility.

 

13

--------------------------------------------------------------------------------


 

(D)                               If the entire Interest held by one Party is
purchased by the other Party, or its designee, (1) the selling Party, for a
period of [***] after the closing of such purchase, shall not, without the prior
written consent of the other Party, directly or indirectly recruit or solicit
any employee of the Joint Venture Company, any of its subsidiaries or any
Facilities Company (“Restricted Employees” for purposes of this
subsection (D) and subsection (G)) to leave his or her employment with the Joint
Venture Company, such subsidiary or such Facilities Company and (2) the
obligations of both Parties pursuant to Sections 4.13(A), 4.13(B) and
4.13(C) shall cease.

 

(E)                                 Prior to the Closing and for [***]
thereafter, neither Party may, without the prior written consent of the other
Party, directly or indirectly recruit or solicit any employee of the other Party
whose name appears on Schedule 4.13(E) of the Master Agreement Disclosure Letter
(“Restricted Employees” for purposes of this subsection (E) and subsection (G))
to leave his or her employment with the other Party.

 

(F)                                 Prior to the first to occur of (1) the
termination of this Agreement without the Closing having occurred, (2) a
Liquidating Event or (3) the purchase by one Party of the entire Interest held
by the other Party, neither Party nor any of either Party’s Affiliates may,
without the prior written consent of the other Party, directly or indirectly
recruit or solicit any [***] employed by the other Party or any of its
Affiliates (“Restricted Employees” for purposes of this subsection (F) and
subsection (G)) to leave his or her employment with the employing Party and join
any group, team or other organization of the soliciting Party engaging in the
[***], [***] or [***] or [***] of [***] (an “[***] Group”).  Any Restricted
Employee hired by the hiring Party to work in any of the hiring Party’s group,
team or other organization other than an [***] Group shall not be transferred
to, or consulted with or included in any discussion involving, [***] or an [***]
Group for a period of [***], except that consulting on the inclusion of [***]
into or onto another product that is not a [***] product is not prohibited;
provided, however, that the foregoing shall not relieve a Restricted Employee of
any confidentiality obligations that he or she may owe to a Party. 
Notwithstanding the foregoing provisions of this Section 4.13(F), if the Product
Designs Development Agreement is terminated, the obligations contained in this
Section 4.13(F) will expire [***] after such termination and be of no further
force and effect.

 

(G)                                Neither the placement of employment
advertisements or other general solicitation for employees not specifically
targeted to Restricted Employees by any means, including through the use of
hiring agencies or through employees of each Party who are unaware of the
prohibitions against the solicitation of the Restricted Employees shall be a
recruitment or solicitation prohibited by this Section 4.13 provided that any
such hiring agencies and employees are not instructed by persons who knew about
the prohibition on the solicitation of the Restricted Employees to solicit for
hire Restricted Employees.  In addition, nothing herein shall prevent either
Party from recruiting, offering to hire or hiring Restricted Employees who
contact the Party on their own initiative, and in such event there shall be no
restriction on where such Restricted Employee may work; provided, however, that
the foregoing shall not relieve a Restricted Employee of any confidentiality
obligations that he or she may owe to a Party.  If a Party inadvertently
violates the prohibition against the solicitation of Restricted Employees, such
Party must, as soon as it is aware it has committed a violation of this section,
either withdraw any

 

14

--------------------------------------------------------------------------------


 

offer to the solicited individual or ensure that such person, if hired, is
subject to the restrictions described in the second to last sentence of
Section 4.13(F), in which event such inadvertent action shall not be deemed to
be a breach of this Section 4.13 so long as there is no repetitive pattern of
such actions.

 

4.14                           Initial Business Plan.  The Parties shall work in
good faith to prepare a mutually acceptable Initial Business Plan prior to the
Closing.

 

4.15                           Title.  Micron covenants that during the term of
this Agreement, Micron, without cost to the Joint Venture Company, will
diligently present and prosecute claims under the Micron Title Insurance
Policies with respect to any claim, action, loss or damage that the Joint
Venture Company may assert against Micron, to the extent the Joint Venture
Company’s claims against Micron are covered by the Micron Title Insurance
Policies.  Micron agrees to pay over to the Joint Venture Company any proceeds
paid to Micron in respect of Micron’s claims asserted under the Micron Title
Insurance Policies; provided however, that notwithstanding anything herein to
the contrary, the right granted to the Joint Venture Company under this
Section 4.15 to receive such payment or the Joint Venture Company’s receipt of
such payment shall not in any manner limit any rights or remedies the Joint
Venture Company may otherwise have against Micron with respect to claims to
which right of payment or payment is attributable, except to the extent of any
amounts actually received under the Micron Title Insurance Policies.

 

4.16                           Water Rights.

 

(A)                              Change and Perfection.  Micron agrees to
publicly support, and shall not protest, any application for the change of the
Water Rights for use in connection with the Lehi Land, and for the business of
the Joint Venture Company thereon, to the extent the proposed change implements
and is consistent with the terms and conditions of the Reciprocal Easement and
License Agreement, and Micron and further agrees to cooperate with the Joint
Venture Company in perfecting any such pending or future change application,
including without limitation, Change Application No. a19136.

 

(B)                                Report of Water Right Conveyance.  Upon
occurrence of the Transfer, Micron agrees to cooperate with the Joint Venture
Company in the preparation of a Report of Water Right Conveyance relating to the
Water Rights and the processing thereof with the Utah Division of Water Rights.

 

4.17                           Completion of Work.  Commencing promptly after
the date hereof, Micron shall use commercially reasonable efforts to cause to be
prepared a survey in accordance with Section 5 of the reciprocal easement
agreement that is attached to the Lehi Lease, and to complete the Subdivision
Work (as defined in the Lehi Lease) in accordance with Section 1.2 of the Lehi
Lease.

 

4.18                           Tax Matters.  The Parties shall cooperate in a
good faith, commercially reasonable manner to maximize tax benefits or minimize
tax costs of the Joint Venture Company (and any Facilities Company), and of the
Parties or their Affiliates with respect to the activities of the Joint Venture
Company (and any Facilities Company), consistent with the overall goals of the
Joint Venture Documents.  Such cooperation may include, but shall not be limited
to, amending

 

15

--------------------------------------------------------------------------------


 

one or more of the Joint Venture Documents or seeking a ruling from a taxing
authority; provided, however, that neither of the Parties shall be required to
consent to amend any of the Joint Venture Documents or take other action that
such Party reasonably determines is not commercially reasonable, and; provided,
further, that if one Party (and its Affiliates) is not likely (based on
reasonable assumptions and projections) to benefit directly or indirectly from
an action requested by the other Party pursuant to this Section 4.18, then the
Parties shall use good faith commercially reasonable efforts to enter into an
agreement requiring the requesting Party to reimburse the other Party for the
reasonable out-of-pocket costs incurred by that other Party to effect the change
desired by the requesting Party, and the other Party shall not be required to
incur such costs until such an agreement has been entered into.

 

4.19                           Supply Agreements  The Parties acknowledge that,
at the Closing, they each will enter into Supply Agreements with the Joint
Venture Company pursuant to which each such Member shall purchase from the Joint
Venture Company, and the Joint Venture Company shall supply to each such Member,
a percentage of the Joint Venture Company’s output of Products equal to such
Member’s Sharing Interest.  The Parties will work in good faith to promptly
determine the specific methodology for the sharing of such Joint Venture Company
output based upon such Sharing Interest, which, if determined before the
Closing, will be implemented immediately following Closing.

 

ARTICLE 5.
CLOSING

 

5.1                                 Closing.  The closing of the transactions
contemplated by this Agreement (the “Closing”) will take place at the offices of
Gibson, Dunn & Crutcher LLP, 1881 Page Mill Road, Palo Alto, California 94304 or
at such other place as the Parties may agree and shall occur on or before the
third (3rd) Business Day after all of the conditions set forth in Sections 5.2,
5.3 and 5.4 are first satisfied or properly waived, except as mutually agreed by
the Parties, including any such agreement made to facilitate Closing at the end
of Micron’s fiscal month.

 

5.2                                 Conditions to the Obligations of the
Parties.  The respective obligations of the Parties under this Agreement to
consummate the transactions contemplated hereby will be subject to the
satisfaction, at or prior to Closing, of the conditions that:

 

(A)                              there shall not have been entered a preliminary
or permanent injunction, temporary restraining order or other judicial or
administrative order or decree of any Governmental Entity (an “Order”) the
effect of which prohibits the Closing, and no litigation, arbitration,
investigation or administrative proceeding seeking to enjoin, restrict or
prevent the consummation of the transactions contemplated by this Agreement or
any of the Joint Venture Agreements, or seeking to prohibit or limit the ability
of the Joint Venture Company, Intel or Micron to conduct the business
contemplated by the Joint Venture Agreements, shall be pending before any
Governmental Entity;

 

(B)                                the Parties shall have caused the Joint
Venture Company to obtain all property insurance and other insurance policies,
effective as of the Closing, as set forth on Schedule 5.2(B) of the Master
Agreement Disclosure Letter, which insurance coverage may be provided through
one or more insurance policies of a Member;

 

16

--------------------------------------------------------------------------------


 

(C)                                the Annexation and Development Agreement and
the Economic Development Agreement each shall have been assigned to, and assumed
by, the Joint Venture Company;

 

(D)                               all required waiting periods under the HSR Act
shall have expired or been terminated, any filings or approvals required to be
made or obtained under any foreign antitrust, competition or fair trade laws or
regulations shall have been made or obtained, and any required waiting periods
under any foreign antitrust, competition or fair trade laws or regulations shall
have expired or been terminated; in each case without the imposition of any
conditions;

 

(E)                                 no statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or enforced by any United States federal or state or foreign court
or United States federal or state or foreign Governmental Entity that prohibits,
restrains, enjoins or restricts the consummation of the transactions
contemplated by this Agreement or the Joint Venture Documents; and

 

(F)                                 the Parties shall have approved the Initial
Business Plan, including the [***] Budget and the [***] Budget, of the Joint
Venture Company through the first three (3) years of operation of the Joint
Venture Company.

 

5.3                                 Conditions to the Obligations of Intel.  The
obligations of Intel under this Agreement to consummate the transactions
contemplated hereby will be further subject to the satisfaction, at or prior to
the Closing, of all of the following conditions, any one or more of which may be
waived in writing by Intel at its option:

 

(A)                              Accuracy of Representations and Warranties. 
The representations and warranties of Micron contained in this Agreement that
are subject to qualifications and exceptions contained therein relating to
materiality, Material Adverse Effect or Material Adverse Environmental Effect
shall be true and correct, and all other representations and warranties of
Micron contained in this Agreement shall be true and correct in all material
respects, both on and as of the date of this Agreement and at and as of the
Closing (with the same force and effect as if made anew at and as of the
Closing), except to the extent that such representations and warranties speak as
of another date, in which case such representations and warranties shall be true
and correct as of such other date.  For the purposes of this
Section 5.3(A) only, the term “Material Adverse Environmental Effect” as used in
a qualification or exception to any representations and warranties contained in
this Agreement shall be deemed to mean “Material Adverse Effect,” as defined in
this Agreement.

 

(B)                                Compliance with Covenants.  All covenants of
Micron contained in this Agreement and the Joint Venture Documents that are to
be performed and complied with by Micron at or before the Closing shall have
been performed and complied with in all material respects.

 

(C)                                Consents.  Each of the governmental and other
approvals, consents or waivers identified with an asterisk on
Schedule 3.2(C) and Schedule 3.2(D) of the Master Agreement Disclosure Letter as
being a condition of the Closing, shall have been obtained on terms and
conditions that are reasonably satisfactory to Intel.

 

17

--------------------------------------------------------------------------------


 

(D)                               Delivery of Agreements by or on Behalf of
Micron.  Micron shall have duly executed and delivered to the Joint Venture
Company or Intel, as the case may be, each of the Joint Venture Documents to
which Micron is a party, and each such Joint Venture Document shall be in full
force and effect without any event having occurred or condition existing that
constitutes, or with the giving of notice or the passage of time (or both) would
constitute, a material default under or material breach of such Joint Venture
Document by Micron.

 

(E)                                 Initial Capital Contribution.  Micron shall
have made its initial Capital Contribution to the Joint Venture Company as
contemplated in Section 2.1(B) of the Operating Agreement.

 

(F)                                 Formation of Joint Venture Company.  Micron
shall have formed the Joint Venture Company as a limited liability company under
the laws of the State of Delaware, and the Joint Venture Company shall be
validly existing and in good standing as of the Closing.

 

(G)                                Approval of Intel Executive Officer.  Micron
shall have consented to the individual seconded by Intel to serve as the Joint
Venture Company’s initial Intel Executive Officer in accordance with Section 8.1
of the Operating Agreement.

 

(H)                               Bills of Conveyance.  Micron shall have
delivered to the bills of sale and conveyance listed on Schedule 5.3(H) of the
Master Agreement Disclosure Letter, each duly executed by Micron.

 

5.4                                 Conditions to Obligations of Micron.  The
obligations of Micron under this Agreement to consummate the transactions
contemplated hereby will be further subject to the satisfaction, at or prior to
the Closing, of all of the following conditions, any one or more of which may be
waived in writing by Micron at its option:

 

(A)                              Accuracy of Representations and Warranties. 
The representations and warranties of Intel contained in this Agreement that are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Effect shall be true and correct, and all other
representations and warranties of Intel contained in this Agreement shall be
true and correct in all material respects, both on and as of the date of this
Agreement and at and as of the Closing (with the same force and effect as if
made anew at and as of the Closing), except where such failure to be true and
correct will not result in a Material Adverse Effect and except to the extent
that such representations and warranties speak as of another date, in which case
such representations and warranties shall be true and correct as of such other
date.

 

(B)                                Compliance with Covenants.  All covenants of
Intel contained in this Agreement and the Joint Venture Documents that are to be
performed and complied with by Intel at or before the Closing shall have been
performed and complied with in all material respects.

 

(C)                                Consents.  Each of the governmental and other
approvals, consents or waivers identified with an asterisk on Schedule 3.1(D) of
the Master Agreement Disclosure Letter as being a condition of the Closing,
shall have been obtained on terms and conditions reasonably satisfactory to
Micron.

 

18

--------------------------------------------------------------------------------


 

(D)                               Delivery of Agreements by or on Behalf of
Intel.  Intel shall have duly executed and delivered to the Joint Venture
Company or Micron, as the case may be, each of the Joint Venture Documents to
which Intel is a party, and each such Joint Venture Document shall be in full
force and effect without any event having occurred or condition existing that
constitutes, or with the giving of notice or the passage of time (or both) would
constitute, a material default under or material breach of such Joint Venture
Document by Intel.

 

(E)                                 Initial Capital Contribution.  Intel shall
have made its initial Capital Contribution to the Joint Venture Company as
contemplated in Section 2.1(A) of the Operating Agreement.

 

(F)                                 Approval of Micron Executive Officer.  Intel
shall have consented to the individual seconded by Micron to serve as the Joint
Venture Company’s initial Micron Executive Officer in accordance with
Section 8.2 of the Operating Agreement.

 

5.5                                 Closing Deliverables of Micron.  At the
Closing, Micron shall deliver or cause to be delivered:

 

(A)                              to the Joint Venture Company or Intel, as the
case may be, counterparts of each of the Joint Venture Documents to which Micron
is a party, each duly executed by Micron;

 

(B)                                to Intel, a certificate of Micron, dated as
of the Closing Date and signed by an authorized officer of Micron, certifying
that the conditions set forth in Sections 5.3(A), (B) and (C) have been
satisfied;

 

(C)                                to Intel, a certified copy of the certificate
of formation of the Joint Venture Company filed in the office of the Delaware
Secretary of State, in a form agreed to between the Parties; and

 

(D)                               to Intel, a certificate of good standing,
dated as of the Closing Date, as to the good standing of the Joint Venture
Company.

 

5.6                                 Closing Deliverables of Intel.  At the
Closing, Intel shall deliver or cause to be delivered:

 

(A)                              to the Joint Venture Company or Micron, as the
case may be, each of the Joint Venture Documents to which Intel is a party, duly
executed by Intel;

 

(B)                                to Micron, a certificate of Intel, dated as
of the Closing Date and signed by an authorized officer of Intel, certifying
that the conditions set forth in Sections 5.4(A), (B) and (C) have been
satisfied; and

 

(C)                                to the Joint Venture Company, Intel’s initial
Capital Contribution to the Joint Venture Company as contemplated in
Section 2.1(A) of the Operating Agreement.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 6.
INDEMNIFICATION

 

6.1                                 Survival.

 

(A)                              Survival of Covenants.  The covenants and
agreements of the Parties contained in this Agreement or in any certificates or
other writing delivered pursuant hereto or thereto will, unless specifically
stated otherwise in this Agreement or certificates or other writings, survive
the Closing and the delivery of the Lehi Deed.

 

(B)                                Survival of Representations and Warranties. 
The certifications, representations and warranties made by the Parties to this
Agreement (and in the certificates referred to in Section 5.5(B) and
Section 5.6(B)) shall survive the Closing until the second anniversary of the
Closing Date (except for the representations and warranties contained in
Sections 3.2 (I) and (J), which shall survive the Closing and the Delivery of
the Lehi Deed until the fourth anniversary of the Closing Date).

 

6.2                                 Indemnification.

 

(A)                              Intel will indemnify, defend and hold harmless
Micron, Micron’s subsidiaries and the Joint Venture Company and their officers,
directors, employees and agents against any and all liabilities, damages,
losses, costs and expenses (including reasonable attorneys’ and consultants’
fees and expenses) (collectively, “Losses”), incurred or suffered by them as a
result of  (1) any failure to be true or correct of any representation or
warranty made by Intel or any of its officers, directors, employees or agents in
this Agreement or any of the certificates or other writings (other than the
Joint Venture Documents) delivered at Closing pursuant to this Agreement (where
representations and warranties qualified by references to materiality, Material
Adverse Effect or Material Adverse Environmental Effect are to be interpreted as
though they were not so qualified), provided a claim therefor is asserted no
later than sixty (60) days after the end of the survival period therefor,
(2) any failure to perform or comply with any covenant or agreement of Intel in
this Agreement, or (3) any liabilities, debts, obligations or duties of Intel
that are not expressly assumed by the Joint Venture Company under this Agreement
or another Joint Venture Document and that are outside the scope of any
representation or warranty of Intel that is the subject of the indemnification
obligation set forth in Section 6.2(A)(1) ; provided, however, that (x) Intel
shall not be liable under Section 6.2(A)(1) until aggregate Losses as a result
of such failures exceed $[***], at which point Intel shall be liable only for
the amount of such Losses in excess of $[***]; and (y) Intel’s aggregate
liability under Section 6.2(A)(1) for Losses that exceed $[***] shall not exceed
$[***].  In addition, all of Intel’s indemnification obligations under
Section 6.2(A)(1) and 6.2(A)(3) will terminate on the [***] anniversary of the
Closing Date.

 

(B)                                Micron will indemnify, defend and hold
harmless Intel, Intel’s subsidiaries and the Joint Venture Company and their
officers, directors, employees and agents against any and all Losses incurred or
suffered by them as a result of (1) any failure to be true or correct of any
representation or warranty made by Micron or any of its officers, directors,
employees or agents in this Agreement or any of the certificates or other
writings (other than the Joint Venture Documents) delivered at Closing pursuant
to this Agreement (where representations and

 

20

--------------------------------------------------------------------------------


 

warranties qualified by references to materiality, Material Adverse Effect or
Material Adverse Environmental Effect are to be interpreted as though they were
not so qualified), provided a claim therefor is asserted no later than sixty
(60) days after the end of the survival period therefor, (2) any failure to
perform or comply with any covenant or agreement of Micron in this Agreement,
(3) any violation of any Environmental Laws arising from or relating to
conditions existing or events occurring on any of the Contributed Property or
the Micron Retained Property prior to the Closing Date, or (4) any liabilities,
debts, obligations or duties of Micron that are not expressly assumed by the
Joint Venture Company under this Agreement or another Joint Venture Document and
that are outside the scope of any representation or warranty of Micron that is
the subject of the indemnification obligation set forth in Section 6.2(B)(1) and
outside the scope of the environmental indemnity set forth in Section 6.2(B)(3);
provided, however, that (x) Micron shall not be liable under
Section 6.2(B)(1) or Section 6.2(B)(3) until aggregate Losses as a result of
such failures exceed $[***], at which point Micron shall be liable only for the
amount of such Losses in excess of $[***]; and (y) Micron’s aggregate liability
under Sections 6.2(B)(1) and Section 6.2(B)(3) for Losses that exceed $[***]
shall not exceed $[***].  In addition, all of Micron’s indemnification
obligations under Section 6.2(B)(1), Section 6.2(B)(3) and
Section 6.2(B)(4) will terminate on the [***] anniversary of the Closing Date.

 

6.3                                 Procedures.

 

(A)                              General.  Promptly after the receipt by any
Party who or which is entitled to seek indemnification under Section 6.2 (an
“Indemnified Party”) of a notice of any Third Party Claim that may be subject to
indemnification under Section 6.2, such Indemnified Party shall give written
notice of such Third Party Claim to the Party against whom indemnification is
sought (the “Indemnifying Party”), stating in reasonable detail the nature and
basis of each claim made in the Third Party Claim and the amount thereof, to the
extent known, along with copies of the relevant documents received by the
Indemnified Party evidencing the Third Party Claim and the basis for
indemnification sought.  Failure of the Indemnified Party to give such notice
shall not relieve the Indemnifying Party from liability on account of this
indemnification, except if and only to the extent that the Indemnifying Party is
actually prejudiced thereby.  Thereafter, the Indemnified Party shall deliver to
the Indemnifying Party, promptly after the Indemnified Party’s receipt thereof,
copies of all notices and documents (including court papers) received by the
Indemnified Party relating to the Third Party Claim.  The Indemnifying Party
shall have the right to assume the defense of the Indemnified Party with respect
to the Third Party Claim upon written notice to the Indemnified Party delivered
within thirty (30) days after receipt of the particular notice from the
Indemnified Party.

 

(B)                                So long as the Indemnifying Party has assumed
the defense of the Third Party Claim in accordance herewith and notified the
Indemnified Party in writing thereof, (i) the Indemnified Party may retain
separate co-counsel at its sole cost and expense and participate in the defense
of the Third Party Claim, it being understood that the Indemnifying Party shall
pay all reasonable costs and expenses of counsel for the Indemnified Party after
such time as the Indemnified Party has notified the Indemnifying Party of such
Third Party Claim and prior to such time as the Indemnifying Party has notified
the Indemnified Party that it has assumed the defense of such Third Party Claim,
(ii) the Indemnified Party shall not file any papers or, other than in
connection with a settlement of the Third Party Claim, consent to the entry of
any

 

21

--------------------------------------------------------------------------------


 

judgment without the prior written consent of the Indemnifying Party (not to be
unreasonably withheld, conditioned or delayed) and (iii) the Indemnifying Party
will not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim (other than a judgment or settlement that is
solely for money damages and is accompanied by a release of all indemnifiable
claims against the Indemnified Party) without the prior written consent of the
Indemnified Party (not to be unreasonably withheld, conditioned or delayed). 
Whether or not the Indemnifying Party shall have assumed the defense of the
Indemnified Party for a Third Party Claim, such Indemnifying Party shall not be
obligated to indemnify and hold harmless the Indemnified Party hereunder for any
consent to the entry of judgment or settlement entered into with respect to such
Third Party Claim without the Indemnifying Party’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed.

 

(C)                                In the case of any Third Party Claim where
the Indemnifying Party reasonably believes that it would be appropriate to
settle such Third Party Claim using equitable remedies (i.e., remedies involving
the future activity and conduct of the Joint Venture Company), the Indemnifying
Party and the Indemnified Party shall work together in good faith to agree to a
settlement; provided, however, that no Party shall be under any obligation to
agree to any such settlement.

 

(D)                               Any Direct Claim by an Indemnified Party
against an Indemnifying Party will be asserted by giving the Indemnifying Party
reasonably prompt written notice thereof, but in any event not later than thirty
(30) days after the Indemnified Party becomes aware of the facts giving rise to
such Direct Claim.  Failure of the Indemnified Party to give such notice shall
not relieve the Indemnifying Party from liability on account of this
indemnification, except if and only to the extent that the Indemnifying Party is
actually prejudiced thereby.  Such notice by the Indemnified Party will describe
the Direct Claim in reasonable detail and will indicate the estimated amount, if
reasonably practicable, of Losses that have been or may be sustained by the
Indemnified Party.  The Indemnifying Party will have a period of ten
(10) Business Days within which to respond in writing to such Direct Claim.  If
the Indemnifying Party does not so respond within such ten (10) Business Day
period, the Indemnifying Party will be deemed to have rejected such claim, in
which event the Indemnified Party will be free to pursue such remedies as may be
available to the Indemnified Party on the terms and subject to the provisions of
this Agreement.

 

6.4                                 Specific Performance.  The Parties agree
that irreparable damage will result if this Agreement is not performed in
accordance with its terms, and the Parties agree that any damages available
under the indemnification provisions or at law for a breach of this Agreement
would not be an adequate remedy.  Therefore, the provisions hereof and the
obligations of the parties hereunder shall be enforceable in a court of equity,
or other tribunal with jurisdiction, by a decree of specific performance, and
appropriate injunctive relief may be applied for an granted in connection
therewith.

 

6.5                                 Treatment of Indemnification Payments;
Insurance Recoveries.  Any indemnity payment under this Article 6 shall be
decreased by any amounts actually recovered by the Indemnified Party under third
party insurance policies with respect to such Loss (net of any premiums paid by
such Indemnified Party under the relevant insurance policy), each Party agreeing
(i) to use all reasonable efforts to recover all available insurance proceeds
and (ii) to the

 

22

--------------------------------------------------------------------------------


 

extent that any indemnity payment under this Article 6 has been paid by the
Indemnifying Party to the Indemnified Party prior to the recovery by the
Indemnified Party of such insurance proceeds, such amounts actually recovered by
the Indemnified Party shall be promptly paid to the Indemnifying Party.

 

6.6                                 Certain Additional Procedures.  The
Indemnified Party shall cooperate and assist the Indemnifying Party in
determining the validity of any Third Party Claim for indemnity by the
Indemnified Party and in otherwise resolving such matters.  The Indemnified
Party shall cooperate in the defense by the Indemnifying Party of each Third
Party Claim (and the Indemnified Party and the Indemnifying Party agree with
respect to all such Third Party Claims that a common interest privilege
agreement exists between them), including by (i) permitting the Indemnifying
Party to discuss the Third Party Claim with such officers, employees,
consultants and representatives of the Indemnified Party as the Indemnifying
Party reasonably requests, (ii) providing to the Indemnifying Party copies of
documents and samples of products as the Indemnifying Party reasonably requests
in connection with defending such Third Party Claim, (iii) preserving all
properties, books, records, papers, documents, plans, drawings, electronic mail
and databases relating to matters pertinent to the Third Party Claim and under
the Indemnified Party’s custody or control in accordance with such Party’s
corporate documents retention policies, or longer to the extent reasonably
requested by the Indemnified Party, (iv) notifying the Indemnifying Party
promptly of receipt by the Indemnified Party of any subpoena or other third
party request for documents or interviews and testimony, and (v) providing to
the Indemnifying Party copies of any documents produced by the Indemnified Party
in response to or compliance with any subpoena or other third party request for
documents.  In connection with any claims, except to the extent inconsistent
with the Indemnified Party’s obligations under Applicable Law and except to the
extent that to do so would subject the Indemnified Party or its employees,
agents or representatives to criminal or civil sanctions, and unless ordered by
a court to do otherwise, the Indemnified Party shall not produce documents to a
third party until the Indemnifying Party has been provided a reasonable
opportunity to review, copy and assert privileges covering such documents.

 

6.7                                 Remedies.  Prior to the Closing Date,
specific performance shall be the Parties’ sole and exclusive remedy under this
Agreement, except for breaches of Section 4.7.  From and after the Closing Date,
specific performance and the indemnification remedies set forth in Section 6.2
shall be the Parties’ sole and exclusive remedies under this Agreement, except
for breaches of Section 4.7.  Such remedies and all other remedies provided for
in this Agreement shall, however, be cumulative and not exclusive.

 

ARTICLE 7.
TERMINATION

 

7.1                                 Termination.

 

(A)                              This Agreement may be terminated at any time
prior to the Closing:

 

(1)                                  by either Party if the Closing shall not
have been occurred by February 28, 2006; provided, however, that neither Party
may terminate this Agreement pursuant to this Section 7.1(A)(1) if the Closing
shall not have occurred by such date by reason of the failure of

 

23

--------------------------------------------------------------------------------


 

such Party or any of its Affiliates to perform in all material respects any of
its or their respective covenants or agreements contained in this Agreement;

 

(2)                                  by the mutual written consent of the
Parties;

 

(3)                                  by Intel, if there has been a breach by
Micron of any covenant, representation or warranty contained in this Agreement
that has resulted in a Material Adverse Effect or has prevented the satisfaction
of any condition to the obligations of Intel, and such breach has not been
waived by Intel or cured by Micron, within thirty (30) days after written notice
thereof from Intel (or such longer period as is necessary to effect a cure of
the breach, so long as Micron diligently attempts to effect a cure throughout
such period and such period does not extend beyond February 28, 2006); or

 

(4)                                  by Micron, if there has been a breach by
Intel of any covenant, representation or warranty contained in this Agreement
that has resulted in a Material Adverse Effect or has prevented the satisfaction
of any condition to the obligations of Micron, and such breach has not been
waived by Micron or cured by Intel, within thirty (30) days after written notice
thereof from Micron (or such longer period as is necessary to effect a cure of
the breach, so long as Intel diligently attempts to effect a cure throughout
such period and such period does not extend beyond February 28, 2006).

 

(B)                                If this Agreement is terminated pursuant to
Section 7.1(A), all further obligations of the Parties under this Agreement
(other than pursuant to Section 4.7 and Articles 6, and 8, which will continue
in full force and effect) will terminate without further liability or obligation
of either Party to the other Party hereunder; provided, however, that no Party
will be released from liability hereunder if this Agreement is terminated and
the transactions abandoned by reason of (1) failure of such Party to have
performed its material obligations under this Agreement or (2) any material
misrepresentation made by such Party of any matter set forth in this Agreement.

 

ARTICLE 8.
MISCELLANEOUS

 

8.1                                 Limitation of Liability.  [***].

 

8.2                                 Exclusions and Mitigation.  Sections 8.1 and
6.2 will not apply to either Party’s breach of Section 4.7.  Each Party shall
have a duty to use reasonable efforts to mitigate damages for which the other
Party is responsible.  No Member shall be entitled to recover Losses for the
diminution in value of its interest in the Joint Venture Company resulting from
any event, circumstance or occurrence for which the Joint Venture Company is
pursuing and is entitled to

 

24

--------------------------------------------------------------------------------


 

indemnification hereunder for the full amount of its Losses arising from such
event, circumstance or occurrence.

 

8.3                                 Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed given upon
(A) transmitter’s confirmation of a receipt of a facsimile transmission,
(B) confirmed delivery by a standard overnight carrier or when delivered by
hand, (C) the expiration of five (5) Business Days after the day when mailed in
the United States by certified or registered mail, postage prepaid, or
(D) delivery in person, addressed at the following addresses (or at such other
address for a party as shall be specified by like notice):

 

(A)                              if to Intel:

 

Intel Corporation
2200 Mission College Blvd.
Mailstop SC4-203
Santa Clara, CA  95054
Attention:  General Counsel
Facsimile:  (408) 653-8050

 

with a copy to:

 

Intel Corporation
2200 Mission College Blvd.
Mailstop RN6-46
Santa Clara, CA  95054
Attention:  [***]
Facsimile:  [***]

 

(B)                                if to Micron:

 

Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 1-507
Boise, ID  83716
Attn:  General Counsel
Facsimile:  (208) 368-4537

 

8.4                                 Waiver.  The failure at any time of a Party
to require performance by the other Party of any responsibility or obligation
required by this Agreement shall in no way affect a Party’s right to require
such performance at any time thereafter, nor shall the waiver by a Party of a
breach of any provision of this Agreement by the other Party constitute a waiver
of any other breach of the same or any other provision nor constitute a waiver
of the responsibility or obligation itself.

 

8.5                                 Assignment.  This Agreement shall be binding
upon and inure to the benefit of the successors and assigns of each Party
hereto.  Neither this Agreement nor any right or obligation hereunder may be
assigned or delegated by either Party in whole or in part to any other Person,

 

25

--------------------------------------------------------------------------------


 

including by operation of law or in connection with any acquisition, merger, or
change of control of a Party, without the prior written consent of the
nonassigning Party.

 

8.6                                 Third Party Rights.

 

(A)                              The Parties agree that the Joint Venture
Company shall be a third party beneficiary to the agreements made hereunder by
the Parties, and the Joint Venture Company shall have the right to enforce such
agreements directly to the extent it deems such enforcement necessary or
advisable to protect its rights hereunder.

 

(B)                                Nothing in this Agreement, whether express or
implied, is intended or shall be construed to confer, directly or indirectly,
upon or give to any Person, other than the Parties hereto and the Joint Venture
Company, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any covenant, condition or other provision contained herein.

 

8.7                                 Choice of Law.  This Agreement shall be
construed and enforced in accordance with and governed by the laws of the State
of Delaware, without giving effect to the principles of conflict of laws
thereof.

 

8.8                                 Jurisdiction; Venue.  Any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement shall be brought in a state or
federal court located in Delaware and each of the Parties to this Agreement
hereby consents and submits to the exclusive jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by Applicable
Law, any objection which it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient forum.  Process in any such suit, action or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court

 

8.9                                 Dispute Resolution.

 

(A)                              All disputes between the Parties over a
purported breach of this Agreement (each, a “Dispute”), shall be resolved as
follows:  the Parties shall first submit the matter to the chief executive
officers (or other senior executives officers) of each of the Parties by
providing notice of the Dispute to the Parties.  The chief executive officers
(or other senior executives officers) shall then make a good faith effort to
resolve the Dispute.  If they are unable to resolve the Dispute within ten (30)
days of receiving notice of the Dispute (during which thirty-day period, the
chief executive officers (or other senior executive officers) shall seek in good
faith to hold at least three (3) meetings at which they shall make a good faith
effort to resolve the Dispute), then a civil action with respect to the Dispute
may be commenced, but only after the matter has been submitted to JAMS for
mediation as contemplated by Section 8.9(B).

 

(B)                                If there is a Dispute, either Party may
commence mediation by providing to JAMS and the other Party a written request
for mediation, setting forth the subject of the Dispute and the relief
requested. The Party will cooperate with JAMS and with one another in selecting
a mediator from JAMS panel of neutrals, and in scheduling the mediation
proceedings. The Parties covenant that they will participate in the mediation in
good faith, and that they will share equally

 

26

--------------------------------------------------------------------------------


 

in its costs. All offers, promises, conduct and statements, whether oral or
written, made in the course of the mediation by any of the Parties, their
agents, employees, experts and attorneys, and by the mediator and any JAMS
employees, are confidential, privileged and inadmissible for any purpose,
including impeachment, in any litigation or other proceeding involving the
Parties, provided that evidence that is otherwise admissible or discoverable
shall not be rendered inadmissible or non-discoverable as a result of its use in
the mediation. Either Party may seek equitable relief prior to the mediation to
preserve the status quo pending the completion of that process. Except for such
an action to obtain equitable relief, neither Member may commence a civil action
with respect to a Dispute until after the completion of the initial mediation
session, or 45 days after the date of filing the written request for mediation,
whichever occurs first. Mediation may continue after the commencement of a civil
action, if the Parties so desire. The provisions of this Section may be enforced
by any court of competent jurisdiction, and the Party seeking enforcement shall
be entitled to an award of all costs, fees and expenses, including attorneys’
fees, to be paid by the Party against whom enforcement is ordered.

 

8.10                           Headings.  The headings of the Articles and
Sections in this Agreement are provided for convenience of reference only and
shall not be deemed to constitute a part hereof.

 

8.11                           Entire Agreement.  This Agreement, together with
the Appendices and Schedules hereto and the agreements and instruments expressly
provided for herein, constitute the entire agreement of the Parties hereto with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral and written, between the Parties hereto with respect to the
subject matter hereof.

 

8.12                           Severability.  Should any provision of this
Agreement be deemed in contradiction with the laws of any jurisdiction in which
it is to be performed or unenforceable for any reason, such provision shall be
deemed null and void, but this Agreement shall remain in full force in all other
respects.  Should any provision of this Agreement be or become ineffective
because of changes in Applicable Laws or interpretations thereof, or should this
Agreement fail to include a provision that is required as a matter of law, the
validity of the other provisions of this Agreement shall not be affected
thereby.  If such circumstances arise, the Parties hereto shall negotiate in
good faith appropriate modifications to this Agreement to reflect those changes
that are required by Applicable Law.

 

8.13                           Counterparts.  This Agreement may be executed in
several counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

8.14                           Expenses.  Whether or not the transactions
contemplated by this Agreement are ultimately consummated, each Party shall bear
its own costs and expenses in connection with the negotiation, execution and
delivery of this Agreement and the Joint Venture Documents.

 

8.15                           Certain Interpretive Matters.

 

(A)                              Unless the context requires otherwise, (1) all
references to Sections, Articles or the Appendix are to Sections, Articles or
the Appendix of or to this Agreement,  (2) words in the singular include the
plural and visa versa, (3) the term “including” means “including without

 

27

--------------------------------------------------------------------------------


 

limitation,” and (4) the terms “herein,” “hereof,” “hereunder” and words of
similar import shall mean references to this Agreement as a whole and not to any
individual section or portion hereof.  All references to “$” or dollar amounts
will be to lawful currency of the United States of America.  All references to
“$” or dollar amounts shall be to precise amounts and not rounded up or down. 
All references to “day” or “days” will mean calendar days.

 

(B)                                No provision of this Agreement will be
interpreted in favor of, or against, any of the Parties by reason of the extent
to which any such party or its counsel participated in the drafting thereof or
by reason of the extent to which any such provision is inconsistent with any
prior draft of this Agreement or such provision.

 

[SIGNATURE PAGE FOLLOWS]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first above written.

 

 

INTEL CORPORATION

 

 

 

 

 

By:

/s/ ARVIND SODHANI

 

 

 

 

Print Name:  Arvind Sodhani

 

 

 

Title:

Senior Vice President, Intel Corporation

 

 

President, Intel Capital

 

 

 

MICRON TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/ STEVEN R. APPLETON

 

 

 

 

Print Name:  Steven R. Appleton

 

 

 

Title: Chief Executive Officer and President

 

THIS IS THE SIGNATURE PAGE FOR THE MASTER AGREEMENT ENTERED
INTO BY AND BETWEEN INTEL CORPORATION AND MICRON TECHNOLOGY,
INC.

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

MASTER AGREEMENT

 

DEFINITIONS

 

“Affiliate” means, with respect to any specified Person, a Person that directly
or indirectly, including through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Person specified.

 

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

 

“Annexation and Development Agreement” means the Annexation and Development
Agreement, dated as of June 13, 1995, between Micron and Lehi City, and any
amendments thereto.

 

“Applicable Law” means any laws, statutes, rules, regulations, ordinances,
orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.

 

“Assigned Contracts” means the contracts to be assigned by Micron to the Joint
Venture Company under one or more assignment and assumption agreements duly
executed by Micron, as referred to on Schedule 2.4 of the Master Agreement
Disclosure Letter.

 

“Bilateral Agreements” shall have the meaning set forth in Section 2.2 of this
Agreement.

 

“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banking institutions in the State of New York are authorized or
required by Applicable Law to be closed.

 

“Capital Contribution” shall have the meaning set forth in the Operating
Agreement.

 

“Closing” shall have the meaning set forth in Section 5.1 of this Agreement.

 

“Closing Date” means the date on which the Closing occurs.  For purposes of this
Agreement and the other agreements and instruments referenced herein, the
Closing shall be deemed to have occurred at 11:59 p.m. on such date.

 

“CNDA” means the Corporate Non-Disclosure Agreement No. [***], dated as of
[***], between Micron and Intel.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Competition Law” means the Sherman Antitrust Act of 1890, as amended, the
Clayton Act of 1914, as amended, the HSR Act, the Federal Trade Commission Act,
as amended, and all other domestic or foreign Applicable Laws issued by a
domestic or foreign Governmental Entity that are designed or intended to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade or lessening of competition through merger
or acquisition.

 

--------------------------------------------------------------------------------


 

“Contractual Obligations” means any promise, commitment or understanding between
Micron and any Governmental Entity or any third party relating to the
Contributed Real Property, the Micron Retained Property, or the Other
Contributed Property.

 

“Contributed Land” means the Lehi Site.

 

“Contributed Real Property” means the Lehi Site and the MTV Site.

 

“Direct Claim” means any claim, demand, lawsuit, complaint, cross-complaint or
counter-complaint, arbitration, opposition, cancellation proceeding, or other
legal or arbitral proceeding of any nature, brought in any court, tribunal or
judicial forum anywhere in the world, regardless of the manner in which such
proceeding is captioned or styled brought by any Party, or their respective
subsidiaries, officers, directors, employees or agents.

 

“Dispute” shall have the meaning set forth in Section 8.9(A) of this Agreement.

 

“Economic Development Agreement” means the Economic Development Agreement, dated
as of May 16, 1997, between Micron and the Redevelopment Agency of Lehi City,
and any amendments thereto.

 

“Environmental Laws” means any and all laws, statutes, ordinances, rules,
regulations, orders or binding determinations of any Governmental Entity
pertaining to the environment in any and all jurisdictions in which any of the
Contributed Real Property is located, including without limitation, the Clean
Air Act, as amended, the Comprehensive Environmental, Response, Compensation,
and Liability Act of 1980, as amended, the Federal Water Pollution Control Act,
as amended, the Resource Conservation and Recovery Act of 1976, as amended, the
Safe Drinking Water Act, as amended, the Toxic Substances Control Act, as
amended, the Hazardous & Solid Waste Amendments Act of 1984, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Hazardous
Materials Transportation Act, as amended, any state laws pertaining to the
handling of wastes or the use, maintenance, and closure of pits and
impoundments, and other environmental conservation or protection laws.

 

“Environmental Permits” shall have the meaning set forth in Section 3.2(J)(3) of
this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“[***] Budget” shall have the meaning set forth in the Operating Agreement.

 

“Facilities Company” shall have the meaning set forth in the Operating
Agreement.

 

“Facilities Company Employee Non-Solicitation Period” means the period
commencing as of the Closing Date and ending: (a)(i) with respect to a Party
electing to purchase a given Facilities Company pursuant to Article 13 of the
Operating Agreement, on the date that such Party provides written notice of its
election to acquire such Facilities Company pursuant to such Article 13, and
(ii) with respect to the other Party, [***] following such date; or (b) if
neither Party elects to purchase a given Facilities Company pursuant to
Article 13 of the

 

A-2

--------------------------------------------------------------------------------


 

Operating Agreement, on the date that such Facilities Company is sold or the
assets thereof disposed of pursuant to Section 13.11 of the Operating Agreement.

 

“Facility Employee Non-Solicitation Period” means the period commencing as of
the Closing Date and ending: (a)(i) with respect to a Party electing to purchase
a given Facility that is part of a Facilities Company that owns more than one
Facility and its Associated Assets pursuant to Article 13 of the Operating
Agreement, on the date that such Party provides written notice of its election
to acquire such Facility pursuant to such Article 13, and (ii) with respect to
the other Party, [***] following such date; or (b) if neither Party elects to
purchase a given Facility pursuant to Article 13 of the Operating Agreement, on
the date that such Facility is sold or the assets thereof disposed of pursuant
to Section 13.11 of the Operating Agreement.

 

“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, department, subdivision
or instrumentality thereof, or any arbitrator or arbitration panel.

 

“Hazardous Substances” means any asbestos, any flammable, explosive,
radioactive, hazardous, toxic, contaminating, polluting matter, waste or
substance, including any material defined or designated as a hazardous or toxic
waste, material or substance, or other similar term, under any Environmental
Laws in effect or that may be promulgated in the future.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Indemnified Party” shall have the meaning set forth in Section 6.3(A) of this
Agreement.

 

“Indemnifying Party” shall have the meaning set forth in Section 6.3(A) of this
Agreement.

 

“Initial Business Plan” shall have the meaning set forth in the Operating
Agreement.

 

“Intel” shall have the meaning set forth in the preamble to this Agreement.

 

“Intel Agreements” shall have the meaning set forth in Section 2.3 of this
Agreement.

 

“Intel Executive Officer” shall have the meaning set forth in the Operating
Agreement.

 

“Interest” means a membership interest in the Joint Venture Company, including
any and all benefits to which a member of the Joint Venture Company may be
entitled under the Operating Agreement and the obligations of a member under the
Operating Agreement.

 

“JAMS” means Judicial Arbitration and Mediation Services.

 

“Joint Venture Company” shall have the meaning set forth in the Recitals to this
Agreement.

 

A-3

--------------------------------------------------------------------------------


 

“Joint Venture Company Non-Solicitation Period” means the period commencing as
of the Closing Date and ending upon the occurrence of a Liquidating Event.

 

“Joint Venture Documents” means any or all of this Agreement, the Pre-Existing
and Contemporaneously Executed Agreements, the Bilateral Agreements, the
Trilateral Agreements, the Intel Agreements and the Micron Agreements.

 

“Lehi Deed” means that certain Special Warranty Deed in the form attached to the
Lehi Lease.

 

“Lehi Land” means the Lehi Property as that term is defined in the Lehi Lease.

 

“Lehi Lease” means that certain Lehi Pre-Subdivision Lease with Agreement to
Deed between Micron, as lessor, and the Joint Venture Company, as lessee,
referred to on Schedule 2.4 of the Master Agreement Disclosure Letter.

 

“Lehi Site” means the Lehi Contributed Property as that term is defined in the
Lehi Lease.

 

“Lien” means any lien, mortgage, pledge, hypothecation, right of others, claim,
security interest, encumbrance, lease, sublease, license, interest, option,
charge or other restriction or limitation of any nature whatsoever.

 

“Liquidating Event” shall have the meaning set forth in the Operating Agreement.

 

“Losses” shall have the meaning set forth in Section 6.2(A) of this Agreement.

 

“Master Agreement Disclosure Letter” means the disclosure letter, as agreed to
between the Parties as of the date hereof, containing the Schedules required by
the provisions of this Agreement.

 

“Material Adverse Effect” means (i) a material adverse effect on the business,
results of operations, financial condition or prospects of a Party and its
subsidiaries, taken as a whole, or of the Joint Venture Company, or (ii) any
change or effect that prevents or materially impedes or delays the consummation
of the transactions contemplated by this Agreement and the Joint Venture
Documents and the other transactions contemplated hereby and thereby, all taken
as a whole; provided, that changes and effects attributable to changes in
Applicable Law of general applicability or interpretations thereof by courts or
Governmental Entities shall not be deemed, either alone or in combination, to
constitute, and shall not be taken into account in determining whether there has
been or will be, a Material Adverse Effect.

 

“Material Adverse Environmental Effect” means any environmental release,
discharge, or contamination, or any injunction, cease and desist order, show
cause order, or other administrative or judicial order issued under any
Environmental Laws, which has resulted in, or is reasonably likely to result in,
(1) a fine or penalty in excess of $[***], or (2) damages to the Joint Venture
Company or to Micron in excess of $[***].

 

“Member” or “Members” means one or both members of the Joint Venture Company.

 

A-4

--------------------------------------------------------------------------------


 

“Micron” shall have the meaning set forth in the preamble to this Agreement.

 

“Micron Agreements” shall have the meaning set forth in Section 2.4 of this
Agreement.

 

“Micron Contributed Assets” shall have the meaning set forth in
Section 2.6(B) of this Agreement.

 

“Micron Executive Officer” shall have the meaning set forth in the Operating
Agreement.

 

“Micron Retained Property” means the Landlord’s Retained Property, as that term
is defined in the Lehi Lease.

 

“MTV Lease” means that certain MTV Lease Agreement between Micron, as lessor,
and the Joint Venture Company, as lessee, referred to on Schedule 2.4 of the
Master Agreement Disclosure Letter.

 

“MTV Site” means the Property as that term is defined in the MTV Lease.

 

“Micron Title Insurance Policies” shall have the meaning set forth in
Section 3.2(G)(8).

 

“Municipal Services Agreements” shall have the meaning set forth in the Lehi
Lease.

 

“NAND Flash Memory Product” shall have the meaning set forth in the Operating
Agreement.

 

“[***] Budget” shall have the meaning set forth in the Operating Agreement.

 

“[***] Group” shall have the meaning set forth in Section 4.13(F) of this
Agreement.

 

“Operating Agreement” means that certain Limited Liability Company Operating
Agreement of IM Flash Technologies, LLC between Micron and Intel referred to on
Schedule 2.2 of the Master Agreement Disclosure Letter.

 

“Order” shall have the meaning set forth in Section 5.2(A) of this Agreement.

 

“Other Contributed Property” means all tangible personal property identified to
be transferred pursuant to a bill of conveyance, as referenced in
Schedule 5.3(H) of the Master Agreement Disclosure Letter, conveying to the
Joint Venture Company tangible personal property located at the Lehi Site.

 

“Party” means Intel or Micron individually and “Parties” means Intel and Micron
collectively.

 

“Permitted Liens” shall have the meaning set forth in Section 3.2(G)(3) of this
Agreement.

 

“Person” or “Persons” means any natural person and any corporation, firm,
partnership, trust, estate, limited liability company or other entity resulting
from any form of association.

 

A-5

--------------------------------------------------------------------------------


 

“Pre-Existing and Contemporaneously Executed Agreement” shall have the meaning
set forth in Section 2.1 of this Agreement.

 

“Product Designs Development Agreement” means that certain Product Designs
Development Agreement between Intel, as owner, and Micron, as developer referred
to on Schedule 2.2 of the Master Agreement Disclosure Letter.

 

“Products” shall have the meaning set forth in the Operating Agreement.

 

“Real Property Contracts” shall have the meaning set forth in
Section 3.2(F)(1) of this Agreement.

 

“Sharing Interest” shall have the meaning set forth in the Operating Agreement.

 

“Supply Agreements” shall have the meaning set forth in the Operating Agreement.

 

“Taxes” means any federal, state, local or foreign net income, gross income,
gross receipts, sales, use, ad valorem, transfer, franchise, profits, service,
service use, withholding, payroll, employment, excise, severance, stamp,
occupation, premium, property, customs, duties or other type of fiscal levy and
all other taxes, governmental fees, registration fees, assessments or charges of
any kind whatsoever, together with any interest and penalties, additions to tax
or additional amounts imposed or assessed with respect thereto.

 

“Third Party Claim” means any claim, demand, lawsuit, complaint, cross-complaint
or counter-complaint, arbitration, opposition, cancellation proceeding, or other
legal or arbitral proceeding of any nature, brought in any court, tribunal or
judicial forum anywhere in the world, regardless of the manner in which such
proceeding is captioned or styled brought by any Person, other than Intel or
Micron or any of their subsidiaries or their officers, directors, employees or
agents (in their capacities as such).

 

“Transfer” shall have the meaning set forth in the Lehi Lease.

 

“Trilateral Agreements” shall have the meaning set forth in Section 2.5 of this
Agreement.

 

“Water Rights” means all of Micron’s right, title and interest in and to Water
Right Nos. 55-8976 (A31540) (a19136), 55-8981 (A32648) (a19136), and 55-9159
(A70333), all as reflected in the records of the Utah State Engineer, Division
of Water Rights.

 

“Water System” means, all presently constructed wells, wellheads and well
houses, tanks (including without limitation process and fire water tanks),
reservoirs, fire protection and irrigation systems, metering and telemetry
equipment, pumps, sumps, water lines, electric power supply equipment and all
other associated equipment situated on, over or beneath the Lehi Land for use in
connection with the diversion, carriage or delivery of the Water Rights, except
such items as are owned by the City of Lehi.

 

A-6

--------------------------------------------------------------------------------

 